t significant index no department of the treasury internal_revenue_service - washington d c tax exempt and government entities jun tt lllvat as in re pian a plaanb this letter revokes our letter of date __ inwhich it was ruled that a contemplated merger of plan a and plan b would not have required vesting service_credit under the merged plan with regard to service before the effective date of plan a for any plan a participant who was never a participant in plan b representative has informed us that the contemplated merger has not taken place and that you may reconsider the merger in light of this revised ruling your authorized facts the company intended to merge plan a and plan b effective as of date hereinafter the plan that was to be created by the merger of plan a and plan b will be known as the merged plan plan a was established effective date the accrued_benefit as of any given date is defined in plan a as the monthly amount of retirement income that would be payable in the form of a single_life_annuity that is the actuarial equivalent of the participant's cash balance account plan a generally provides for percent cliff_vesting after five years of vesting service vesting service is generally defined in plan a as years months and days of active employment with the company after date however plan a also provides that vesting service includes for participants who were covered under plan b employment with the company during which such participants were covered under plan b plan b was established effective date through the merger of two frozen defined benefit pension plans subsequently four additional frozen pension plans were merged into plan b benefits plan b is substantially overfunded all participants in plan b are percent vested in their accrued participants in the merged plan who were formerly participants in plan a would have continued to accrue cash_balance_plan benefits under the merged plan frozen accrued_benefits for participants in the merged plan who were formerly participants in plan b would have continued to be frozen participants who were formerly participants in both plans a and b would have continued to accrue cash_balance_plan benefits under the merged plan and the accrued_benefits under plan b for such participants would have continued to remain frozen in accordance with the foregoing you requested a ruling that the merger of plan a and plan b would not require vesting service_credit under the merged plan with regard to service before the effective date of plan a for any plan a participant who was never a participant in plan b three other ruling requests were withdrawn two of which pertained to the application of sec_412 of the code to the merger of plan a and plan b law and analysis in effect you requested a ruling that the merged plan was not maintained by the company before date and thus the exception provided for in subsection c of sec_41 a of the code is applicable for plan a participants who were never participants in plan b sec_411 of the code pre ides that in the determination of the periods of service under a plan for the purpose of determining the nonforfeitable percentage under that section all of an employee's years_of_service with the employer maintaining the plan shall be taken into account with certain exceptions subsection c of that section provides an exception for years_of_service with an employer during any period for which the employer did not maintain the plan or a predecessor_plan as defined under regulations prescribed by the secretary sec_1_411_a_-5 of the income_tax regulations provides that in the case of a transfer of assets or liabilities including a merger or consolidation involving two plans maintained by a single employer the successor or transferee_plan is treated as if it was established at the same time as the date of establishment of the earliest component plan revrul_2003_65 2003_25_irb_1035 provides that if accruals are earned under a new plan that is merged with a frozen_plan each of which is maintained by the same employer then service after the frozen_plan was established must be taken into account for purposes of vesting in any benefit accruals under the new plan in the instant case if the contemplated merger takes place the merged plan would be formed by a merger of plan a and plan b each of which is maintained by the company thus the merged plan would be treated as if it was established at the same time as the date of establishment of the earlier of the establishment dates of plan a and plan b or in this case date thus because the merged plan would be treated as if it was established date years_of_service with the company after date by participants in plan a who were never participants in plan b would not fall within the exception provided for in sec_411 of the code therefore it is ruled that if the merger of plan a and plan b takes place years_of_service with the company after date by plan a participants who were never participants in plan b must be taken into account for the purpose of determining the nonforfeitable percentage unless such years fall within one or more of the other exceptions provided for in sec_411 this ruling does not consider the more general issue of the merged plan's qualified status specifically whether the merged plan would comply with all the code requirements for qualification this ruling assumes that at all relevant times plan a and plan b are qualified_plans this letter is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent a copy of this letter is being furnished to your authorized representative pursuant to a power_of_attorney form on file if you have any questions on this letter please contact sincerely mab lil f- james e holland jr manager employee_plans technical
